Fourth Court of Appeals
                                San Antonio, Texas
                                      October 9, 2013

                                    No. 04-13-00595-CR

                                     Fidel CASTILLO,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR2204
                          Honorable Dick Alcala, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

      It is so ORDERED on October 9, 2013.


                                              _____________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2013.

                                              _____________________________
                                              Keith E. Hottle, Clerk